Citation Nr: 0907370	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-07 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right 
wrist injury (claimed as a ganglion cyst due to trauma).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran had active military service from March 1979 to 
June 1985.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The Veteran was diagnosed with a ganglion cyst on his right 
wrist many years after service, and the cyst has not been 
linked by competent medical evidence to his service - 
including to any trauma he may have sustained in service.


CONCLUSION OF LAW

The veteran does not have right wrist disability, including a 
ganglion cyst, as a result of injury or disease incurred in 
or aggravated by his military service.  38 U.S.C.A. § 1131 
(West Supp. 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as in 
a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error will not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in March 2005, prior to the initial adjudication 
of his claim in June 2005.  The letter informed him of the 
evidence required to substantiate his claim, as well as of 
his and VA's respective responsibilities in obtaining 
supporting evidence.  A subsequently issued letter in April 
2006 also addressed the potential downstream disability-
rating and effective-date elements if the claim is ultimately 
granted, as required in Dingess, supra.  But this is 
nonprejudicial (i.e., harmless error), because the 
preponderance of the evidence is against the underlying claim 
for service connection.  So any question as to the 
appropriate downstream disability rating or effective date to 
be assigned is ultimately moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  See also 38 C.F.R. § 20.1102 
(2008).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that 
he and his representative cited as relevant.  The Veteran was 
also afforded a VA compensation examination in May 2005 to 
determine whether his ganglion cyst, which was surgically 
removed in March 2005, was related to service.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA or the Court.



II.  Merits of the Claim

The Veteran had a ganglion cyst surgically removed from his 
right wrist in March 2005.  He believes the cyst may have 
developed as a result of an injury he sustained while on 
active duty.  For the reasons and bases set forth below, 
however, the Board finds no basis to grant his claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). In general, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Records show the ganglion cyst was first discovered on the 
Veteran's right wrist in 2004, the year prior to his March 
2005 surgery to remove it.  Since this is the only diagnosis 
pertaining to his right wrist, the disability on appeal 
involves residuals of the excision of the ganglion cyst from 
his right wrist.  The Board, therefore, must determine 
whether the ganglion cyst was somehow related to his military 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Concerning this, the Veteran's service treatment records 
(STRs) show that he fell and injured his right wrist in 
December 1980.  The initial diagnosis was questionable 
navicular fracture, but follow-up X-rays were negative and 
revealed his right wrist was normal.  The Veteran also fell 
and injured his right thumb in May 1982.  Since X-rays 
following that additional trauma were also negative, the 
diagnosis was soft tissue injury of the right thumb.  The 
remainder of the STRs, however, make no further reference to 
right wrist problems - either in the way of a relevant 
complaint or objective clinical finding such as a pertinent 
diagnosis.  For example, a November 1983 examination report 
notes the history of the right wrist injury with no sequelae 
(residuals).  A March 1985 examination report - just a few 
months prior to the Veteran's separation from active duty - 
also notes that both upper extremities were entirely normal 
on clinical evaluation.  Thus, none of the STRs reflects that 
the Veteran had a ganglion cyst or a chronic, as opposed to 
acute and transitory, right wrist disability in service, 
thereby providing highly probative evidence against his 
claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  

Post-service medical records also show the ganglion cyst on 
the Veteran's right wrist was first identified many years 
after service and is unrelated to any in-service injury.  
Instead these records attribute the ganglion cyst to a rather 
recent injury in 2004, many years after the Veteran's 
military service had ended.  In his March 2005 claim, for 
example, the Veteran explained that he had no problem with 
his right wrist until December 2004, when he fell and 
sustained trauma to this wrist.  

In support of his claim, the Veteran submitted a February 
2005 letter from S.K., M.D., the surgeon who removed the cyst 
in March 2005, indicating the Veteran had developed a 
ganglion cyst in his right wrist since sustaining trauma in a 
fall.  Dr. S.K. opined that, "[m]ore likely than not [the 
Veteran's] ganglion cyst is related to the fall as he had no 
problems prior to this."  Significantly, though, Dr. S.K. 
did not identify which specific fall (during service or 
since) had caused the ganglion cyst.  And since the Veteran, 
himself, readily acknowledged when filing his claim that he 
had no problem with his right wrist until the fall in 
December 2004, and since Dr. S.K. also indicated he first 
treated the Veteran after a fall, it stands to reason that 
Dr. S.K. was referring to the December 2004 post-service, 
civilian injury rather than the earlier December 1980 injury 
the Veteran sustained while in the military.  



Dr. S.K.'s opinion, therefore, provides compelling evidence 
against the claim since his opinion establishes a fourteen-
year gap between the in-service injury and the discovery of 
the ganglion cyst following the then recent post-service 
injury.  This fourteen-year gap disproves the notion that the 
ganglion cyst was incurred in service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service resulting in any chronic or 
persistent disability).  

In addition to Dr. S.K.'s opinion, a VA examiner reviewed the 
Veteran's pertinent medical history in May 2005 before 
determining that the ganglion cyst is unrelated to his 
military service.  Specifically, the examiner stated, "[t]he 
right ganglion cyst  . . .is less than likely related to [the 
Veteran's] military service because he did not have any 
reported problems prior to his injury in 11/04 and the 
ganglion cyst which developed although is likely due to 
trauma, there is nothing in his records to indicate that it 
developed in a reasonable time period after the wrist 
fracture in 1980."  The examiner also added:

There do not appear to be any residuals of the 
actual fracture itself according to MRI and x-ray, 
and the letter written by his treating physician 
and surgeon only reports that the ganglion cyst 
likely came from his fall, but it does not say 
anything about which fall and therefore, I can only 
conclude that he is referring to the fall in 11/04, 
not in 1980 and again there were no problems 
reported until the recent fall long after military 
service.  

Since this opinion is based on a review of the pertinent 
medical history, is consistent with the evidence of record, 
and is supported by sound medical rationale, it provides 
compelling evidence against the Veteran's claim.  Simply 
stated, the VA examiner applied valid medical analysis to the 
significant facts of this case in reaching her conclusion.  
See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see 
also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the Veteran's 
position.)

Overall, the medical evidence provides highly probative 
evidence against the Veteran's claim.  In addition to the 
medical evidence, the Veteran, himself, indicated he first 
noticed the ganglion cyst on his right wrist many year after 
service, and not until after the additional injury in 2004.  
Since, even as a layman, he is competent to report when he 
first observed the presence of a cyst or growth on his right 
wrist, his statements provide additional evidence against his 
claim.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for residuals of a right 
wrist injury (claimed as a ganglion cyst due to trauma).  And 
as the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the 
appeal is denied.



ORDER

Service connection for residuals of a right wrist injury 
(claimed as a ganglion cyst due to trauma) is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


